DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 11/29/2021 have been accepted. Claims 1-20 are still pending. Claims 1-11, 13, 14, and 16-19 are amended. Applicant’s amendments to the claims have overcome each and every 102 and 103 rejections previously set forth in the Non-Final Office Action mailed 9/3/2021.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7, 9-11, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Franceschini et al. (US PGPub 2014/0359197, hereafter referred to as Fransceschini) in view of Matsuyama et al. (US PGPub 2018/0059977, hereafter referred to as Matsuyama) in view of Malaya (US PGPub 2019/0385064).
Regarding claim 1, Franceschini teaches a storage control method, for controlling a storage behavior of a storage device, wherein the storage control method comprises: acquiring behavior information of the storage device (Fig. 5 and Paragraph [0048], the system workload and system state (behavior information of the storage device) can be acquired to then make a decision about what to optimize), obtaining a behavior parameter of the storage device by processing the behavior information through a deep learning algorithm (Paragraph [0003] and [0007], describes the reinforcement learning technique, which is a machine learning technique, that can be used to help optimize the performance of a flash device. This is further seen in Fig. 5 and 6 and Paragraphs [0048]-[0049] which show how the current state of the device is used to determine the appropriate optimization action to take), and adjusting an operation mode of the storage device according to the behavior parameter of the storage device (Paragraph [0007], [0024], and [0036], the controller can switch between multiple feature-sets and reward functions so as to dynamically adapt to the run-time state), wherein the behavior information of the storage device comprises user behavior information, a data stream behavior when the host system performs writing and reading data on the storage device (Abstract and Paragraph [0009] and [0024], states that the workload of the system (user behavior) can be used along with system state to determine the optimized metrics. Examples are given of a bursty write workload. Table 1 in Paragraph [0050] also gives an extensive list of features that can be taken into consideration which can include request position, size and age of request, number of pages completed or not completed for a request, number of reads/writes in queue, as well as hot/cold data identification). Franceschini does not teach a user of the storage device is a host system, and wherein the data stream behavior comprises: a busy time for transferring data, and an idle time for suspending data transfer of a data bus of the host system, and a busy time and an idle time of a data bus of a storage element.
Matsuyama teaches a user of the storage device is a host system (Fig. 1 and Abstract, state that the memory system is required to predict power consumption for operations carried out in accordance with access patterns and throughput received by the host). Since both Franceschini and Matsuyama teach a memory device receiving commands it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the entity of Franceschini that is sending those commands with that of Matsuyama to obtain the predictable result of a user of the storage device is a host system. Franceschini and Matsuyama do not teach the data stream behavior comprises: a busy time for transferring data, and an idle time for suspending data transfer of a data bus of the host system, and a busy time and an idle time of a data bus of a storage element.
Malaya teaches the data stream behavior comprises: a busy time for transferring data, and an idle time for suspending data transfer of a data bus of the host system, and a busy time and an idle time of a data bus (Paragraph [0049], states that the idle and busy times and bandwidth consumed of a bus (and thus the data transfer times and idles times when transfer is suspended) can be used as metrics when determining what computational elements to use for a process). Since both Franceschini/Matsuyama and Malaya teach using performance metrics for determining how to adjust operations in a system It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art elements according to known methods by modifying the teachings of Franceschini and Matsuyama to also take into account busy and idle times as taught in Malaya to obtain the predictable result of the data stream behavior comprises: a busy time for transferring data, and an idle time for suspending data transfer of a data bus of the host system, and a busy time and an idle time of a data bus.
Regarding claim 2, Franceschini, Matsuyama, and Malaya teach all the limitations of claim 1. Franceschini further teaches wherein the user behavior information of the storage device further comprises: an instruction set sequence issued by the host system to the storage device; a read data amount, a read position, and a read range performed by the host system on the storage device; and a write data amount, a write position, and a write range performed by the host system on the storage device (Abstract and Paragraph [0009] and [0024], Table 1 in Paragraph [0050], as stated in the rejection to claim 1, also gives an extensive list of features that can be taken into consideration which can include request position, size and age of request, number of pages completed or not completed for a request, number of reads/writes in queue, as well as hot/cold data identification), wherein the storage device is a NAND flash memory (Paragraph [0002], states the art is related to operations in NAND flash). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 3, Franceschini, Matsuyama, and Malaya teach all the limitations of claim 2. Franceschini further teaches processing the user behavior information through the deep learning, processing the data stream behavior through the deep learning algorithm when writing and reading data, to obtain a data stream behavior commonly used in the host system (Paragraph [0040]-[0041], states that one of the variables that can be taken into account is the priority of read/write streams as well as the varying randomness of accesses and the like). Matsuyama further teaches processing the read position to obtain a ratio of sequential read commonly used in the host system to random read, processing the write position to obtain a ratio of sequential write commonly used in the host system to random write, processing the write position and the read position to obtain a data write/read start logical position statistics table commonly used in the host system; processing the write range and the read range to obtain a data write/read range statistics table commonly used in the host system (Paragraph [0023], describes what an access pattern can contain which includes a type of access, continuity of access, or a ratio of type of access and Fig. 5 and Paragraph [0055], show that the continuity of physical addresses for read and write operations can be used to determine the relationship between performance and power consumption. While it does not explicitly state it is determining a ratio of sequential writes/reads to random writes/reads, the fact that it is keeping track of the continuity of access positions for reads and writes as well as the access history shows that it is using the information in an equivalent manner. Paragraph [0054], shows that the method can calculate the ratio between different types of accesses. This also means that the read/write positions (which can constitute a range, particularly for sequential accesses) and amounts need to be determined and kept track of to determine the sequential and random reads and writes that are commonly used by the system), processing the write data amount and the read data amount through the deep learning algorithm to obtain a data write/read amount statistics table commonly used in the host system (Paragraph [0023] and [0054], as stated previously the number of reads and writes can be measured and kept track of using an access history to track the behavior of data accesses). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 4, Franceschini, Matsuyama, and Malaya teach all the limitations of claim 3. Matsuyama further teaches wherein the user behavior parameter of the storage device comprises: the command set and the command sequence commonly used in the host system; the ratio of sequential read commonly used in the host system to random read; the ratio of sequential write to random write commonly used in the host system; the data write/read amount statistics table commonly used in the host system; the data write/read start logical position statistics table commonly used in the host system; the data write/read range statistics table commonly used in the host system; and the data stream behavior statistics table commonly used in the host system (Paragraph [0023] and [0054]-[0055], as stated in the rejection to claim 3, while it does not explicitly state that table is kept for the metrics, since it is keeping track of the access history and continuity of access it means there has to be a table or equivalent data structure used to keep track of the data. It should also be noted that several of the listed metrics are also needed to perform the calculations for the several of the other metrics listed). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 5, Franceschini, Matsuyama, and Malaya teach all the limitations of claim 4. Franceschini further teaches wherein adjusting the operating mode of the storage device according to the user behavior parameter of the storage device comprises: the storage device includes a storage controller and the storage element (Fig. 1 and Paragraph [0031], show the RL flash controller (storage controller) which carries out the optimization and the flash storage (storage element)), adjusting a data write/read management strategy for the storage device; adjusting an allocation strategy of a data/control signal bus usage right; adjusting an allocation and placement strategy of a data block in the storage element; adjusting a command processing priority strategy; adjusting a management strategy for data buffer; adjusting a writing or reading rate to the storage element; adjusting an operating frequency of the storage controller; adjusting a start timing and a behavior decision of a background operation (Paragraph [0048], states that the dynamic metric adaptation can be performed based on the system state. An example is given of adjusting the write throughput and endurance. Paragraph [0050], Table 1 gives a list of optimization metrics which includes adjusting latency, bandwidth, and wear leveling procedures. These adjustments will affect the operations of the memory, bus, buffers (the queues on different levels of the memory devices are looked at as metrics), and background operations (wear and write amplification)). Matsuyama further teaches adjusting a power management start timing and mode (Paragraph [0024], the algorithm used is to predict power consumption and control the device based using certain performance levels based on the power budget allowed). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 6, Franceschini, Matsuyama, and Malaya teach all the limitations of claim 1. Franceschini further teaches the behavior information of the storage device comprises system power behavior information (Paragraph [0050], Table 1 shows that power to the package can be a feature considered to determine optimization metrics). Matsuyama further teaches the system power behavior information comprises a power supply voltage, a power management mode, a power-off behavior, and power stability of the storage device performed by the host system (Paragraph [0026], states that the power supply circuit can supply a voltage which is then used to power the memory system. Paragraph [0049], states that the memory is configured in such a manner that power can be individually supplied and stopped being supplied to unit areas meaning some kind of power off behavior is present. Paragraph [0076]-[0078], shows that the host can set a permissible power consumption of the device based on the prediction by the CPU (power stability performed by the host system)), wherein the storage device is a NAND flash memory (Paragraph [0002], states the art is related to operations in NAND flash). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 9, Franceschini, Matsuyama, and Malaya teach all the limitations of claim 1. Franceschini further teaches the behavior information of the storage device comprises temperature behavior information and processing temperature behavior information through a deep learning algorithm (Paragraph [0050], Table 1 shows that one of the features that can be used is the temperature of the package meaning that it can be taken into account by the machine learning algorithm when making decisions). Matsuyama further teaches the behavior information of the storage device comprises working environment temperature behavior information, the working environment temperature behavior information comprises: a working environment temperature of the storage device when executing a command of the host system and the method comprises: processing the working environment temperature behavior information to obtain a working environment temperature behavior parameter of the storage device (Paragraph [0068]-[0070], states that temperature information can be used as a parameter to determine the power and performance level ratio and describes that the power contributing to the temperature is made up of static power and dynamic power with dynamic power being the power consumed when performing operations. Paragraph [0074], shows the temperature can be used by the calculator to perform the arithmetic operations for the estimation), wherein the storage device is a NAND flash memory (Paragraph [0002], states the art is related to operations in NAND flash). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 10, Franceschini, Matsuyama, and Malaya teach all the limitations of claim 9. Matsuyama further teaches wherein adjusting the operating mode of the storage device according to the working environment temperature behavior parameter comprises: adjusting a power management mechanism of the storage device; adjusting a writing or reading rate to the storage element; adjusting an operating frequency of the storage controller; and adjusting a power management start timing and mode (Paragraphs [0074], as stated in the rejection to claim 9, states that temperature can be used in calculations for determining the estimated power consumption. Paragraph [0076]-[0079], describes the process of using the estimated power to make decisions on how to adjust the system which includes the host setting a permissible power consumption for the storage device and limiting the number of parallel operations (adjusting the write/read rate to the storage element)). Franceschini further teaches adjusting a start timing and a behavior decision of a background operation (Paragraphs [0048] and [0050], as stated in the rejection to claim 5). The combination of and reason for combining are the same as those given in claim 1.

Claims 11 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Franceschini, Matsuyama, and Malaya as applied to claim 1 above, and further in view of Chen et al. (US PGPub 2019/0378576, hereafter referred to as Chen).
Regarding claim 11, Franceschini, Matsuyama, and Malaya teach all the limitations to claim 1. Franceschini further teaches wherein the behavior information of the storage device comprises storage element behavior information, the storage element behavior information comprises: a number of an error code; a writing failure rate of a write block position of the storage device when writing data; an erasing failure rate of an erase block position of the storage device when deleting data; timing of a control signal and a data signal when data is written to the storage element, wherein the timing comprises a clock rate, a slew rate, and a delay time; timing of the control signal and the data signal when reading data of the storage element, wherein the timing comprises a clock rate, a slew rate, and a delay time; and an operating voltage of the storage element (Paragraph [0050], Table 1 list several features which can be taken in to consideration when determining optimization which includes block/die/plane information as well as error correction information for blocks such as number and level of ECC fails). Franceschini, Matsuyama, and Malaya do not explicitly teach wherein the storage device is a 3D TLC NAND flash memory and storage element behavior information comprises: a number of an error code and probability of error code occurrence of a read block position of the storage device when reading data; a behavior mode of hard decoding and soft decoding when the error code of the read block position of the storage device occurs when reading data; a probability of rereading data and a success probability of parameters in a rereading table of the storage element when reading data.
the storage device is a 3D TLC NAND flash memory (Paragraph [0030], states the memory can be a 3D NAND flash that operates in a TLC mode), and storage element behavior information comprises: a number of an error code and probability of error code occurrence of a read block position of the storage device when reading data; a behavior mode of hard decoding and soft decoding when the error code of the read block position of the storage device occurs when reading data; a probability of rereading data and a success probability of parameters in a rereading table of the storage element when reading data (Paragraph [0009] and [0032], states that both hard and soft decoding can be used for error correction. Paragraph [0036] and [0038], states that the probabilities that the memory cell was programmed correctly (and thus can successfully be read) can be calculated). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Franceschini, Matsuyama, and Malaya to use the specific type of NAND flash memory that uses the error correction method presented in Chen so as to improve the multi-stage decoding operation by tracking the trend of decoding success indicators and corresponding read-level voltages at which previous decoding operations successfully decoded the data read from memory cells (Chen, Paragraph [0012]).
Regarding claim 16, claim 16 is the independent controller claim associated with claims 1, 2, 4, 6, 9, and 11. Since Franceschini, Matsuyama, Malaya, and Chen teach all the limitations to claims 1, 2, 4, 6, 9, and 11 and Franceschini further teaches Franceschini teaches a storage controller, for controlling a storage (Fig. 1 and Paragraphs [0026]-[0031], show the storage controller setup which includes an RL flash controller (processing module) connected to the flash interface (second interface) and acquires features (behavior information) through the interface), they also teach all the limitations to claim 16; therefore the rejections to claims 1, 2, 4, 6, 9, and 11 also apply to claim 16.
Regarding claim 17, claim 17 is the device claim associated with claim 16. Since Franceschini, Matsuyama, Malaya, and Chen teach all the limitations of claim 16 and Matsuyama further teaches a user interface in communication connection with a user device, for receiving a storage instruction of the user device; at least one storage element for storing data; a power module for supplying power; and a storage controller in communication connection with the user interface, the storage element, and the power module respectively (Fig. 1 and Paragraphs Paragraph [0021]-[0023], show host 2 connected to the controller meaning that there is a user interface that helps the host interface to the memory system), they also teach all the limitations of claim 17; therefore the rejection to claim 16 also applies to claim 17.
Regarding claim 18, claim 18 is the system claim associated with claim 17. Since Franceschini, Matsuyama, Malaya, and Chen teach all the limitations of claim 17 and Matsuyama further teaches a user device, for controlling a storage device to (Fig. 1 and Paragraph [0021], host 2 which is a type of computer or portable device), they also teach all the limitations of claim 18; therefore the rejection to claim 17 also applies to claim 18.
Regarding claim 19, claim 19 is the computer readable medium claim associated with claim 16. Since Franceschini, Matsuyama, Malaya, and Chen teach all the limitations of claim 16, they also teach all the limitations of claim 19; therefore the rejection to claim 16 also applies to claim 19.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Franceschini, Matsuyama, and Malaya as applied to claim 6 above, and further in view of Morrison et al. (US PGPub 2015/0212917, hereafter referred to as Morrison) in view of Dryer et al. (US PGPub 2015/0052390, hereafter referred to as Dryer).
Regarding claim 7, Franceschini, Matsuyama, and Malaya teach all the limitations of claim 6. Franceschini further teaches wherein processing the system power behavior information though the deep learning algorithm (Paragraph [0050], Table 1, as stated in the rejection to claim 6). Franceschini, Matsuyama, and Malaya do not teach processing the power supply voltage through the deep learning algorithm to obtain a voltage range; processing the power management mode through the deep learning algorithm to obtain a sleep mode statistics table; and processing the power-off behavior through the deep learning algorithm to obtain a safe power-off program mode and an unsafe power-off statistic.
(Paragraph [0037], states that statistical information can be gathered about power usage of the application system. Paragraphs [0065]-[0066] states that statistics regarding power can be obtained such as voltage over time (voltage range). Paragraph [0019]-[0020], shows that statistics for sleep mode can be obtained. While it does not explicitly state that the statistics are in a table, since they are being tracked and recorded a table or equivalent data structure has to exist to store the information). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Franceschini, Matsuyama, and Malaya to track and use the power statistics as taught in Morrison so as to adjust operation of the application in order to reduce or otherwise eliminate excessive power consumption (Morrison, Paragraph [0015]). Franceschini, Matsuyama, Malaya, and Morrison do not teach and processing the power-off behavior through the deep learning algorithm to obtain a safe power-off program mode and an unsafe power-off statistic.
Dryer teaches processing the power-off behavior to obtain a safe power-off program mode and an unsafe power-off statistic (Paragraph [0008], describes an orderly shutdown procedure (safe power off program mode) as well as logging information that can be used to diagnose the cause of an unexpected (unsafe) shutdown. Fig. 1 and Paragraphs [0034]-[0038] describe the state machine that is used to determine the power off and startup procedures). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Franceschini, Matsuyama, Malaya, and Morrison to also take into account the power-off behavior to determine a safe power-off mode as well as unsafe power-off statistics so as to provide protection to a processor system from the problems associate with power failures in the middle of processor operations (Dryer, Abstract).
Regarding claim 8, Franceschini, Matsuyama, Malaya, Morrison, and Dryer teach all the limitations of claim 7. Franceschini further teaches wherein adjusting the operating mode of the storage device according to the system power behavior parameter comprises: adjusting a management mechanism of power management and data security protection of the storage device; adjusting a start timing and a behavior decision of a background operation; and adjusting a data buffer mechanism and a final storage block configuration decision of the storage element (Paragraph [0050], Table 1, shows one of the optimizations that can be done is wear (background operation) and the decisions that can be made involve when and where to relocate pages (part of the wear leveling process) and issue read/write/erase commands). The combination of and reason for combining are the same as those given in claim 7.

s 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Franceschini, Matsuyama, Malaya, and Chen in view of Raghu et al. (US PGPub 2018/0046231, hereafter referred to as Raghu).
Regarding claim 12, Franceschini, Matsuyama, Malaya, and Chen teach all the limitations to claim 11. Franceschini further teaches processing the storage element behavior information through the deep learning algorithm to obtain an optimal timing of the control signal and the data signal when the data is written into the storage element, processing the storage element behavior information through the deep learning algorithm to obtain an optimal timing of the control signal and the data signal when the data is written into the storage element, processing the storage element behavior information through the deep learning algorithm to obtain an optimal timing of the control signal and the data signal when reading data of the storage element (Paragraph [0050], Table 1 shows that one of the features that can be used is the temperature of the package meaning that it can be taken into account by the machine learning algorithm when making decisions. The metrics that can then be adjusted based on this include read and write latency. Decisions that are also made by the controller at each step are also included in the list which can be determining read/write command timings (when and where to issue)), and processing the writing failure rate, the erasing failure rate, the probability of rereading the table, and the number of the error code and probability of the error code occurrence through the deep learning algorithm, to obtain a storage block health status statistics table in the storage element (Paragraph [0050], Table 1 lists multiple different metrics for age and wear (health status) of the device and individual blocks/dies/planes. While specific metrics may not be explicitly mentioned, their equivalents are present and all are used as different ways to measure the health/reliability of a storage device. While it does not explicitly mention a table that these values are kept in an equivalent does exist as the health metrics at different granularities of the device are being tracked and monitored so that optimizations can be made). Franceschini, Matsuyama, Malaya, and Chen do not explicitly state the optimal timing comprises a clock rate, a slew rate, and a delay time and processing the storage element behavior information through the deep learning algorithm to obtain an optimal swing level of the control signal and the data signal.
Raghu teaches the optimal timing comprises a clock rate, a slew rate, and a delay time and processing information to obtain an optimal swing level of the control signal and the data signal (Paragraph [0057]-[0059], describe several command setting that can be used which includes slew rates, clock rates and delay mechanisms (different durations, etc.) as well as different deltas in voltage level applied (swing levels). Paragraph [0053]-[0055] show the determination of parameters is done based on the processing temperature information)
Regarding claim 13, Franceschini, Matsuyama, Malaya, Chen, and Raghu teach all the limitations of claim 12. Franceschini further teaches wherein the storage element behavior parameter of the storage device comprises: the optimal timing of the control signal and the data signal when the data is written into the storage element; the optimal timing of the control signal and the data signal when reading the storage element; the optimal swing level of the control signal and the data signal; and the storage block health status statistics table in the storage element (Paragraph [0050], Table 1 as stated in the rejection to claim 12). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 14, Franceschini and Raghu teach all the limitations of claim 12. Franceschini further teaches wherein adjusting the operating mode of the storage device according to the storage element behavior parameter of the storage device comprises: adjusting a driving management mechanism for the storage element in the storage device according to the storage element behavior parameter of the storage device; adjusting a data write/read management mechanism for the storage device; adjusting a data block allocation and placement strategy of the storage element; adjusting a management strategy for data buffer; adjusting a writing or reading rate to the storage element; and adjusting a start timing and a behavior decision of a background operation (Paragraph [0050], Table 1 as stated in the rejection to claim 12, read/write latency, bandwidth, performance, and wear can be adjusted). The combination of and reason for combining are the same as those given in claim 12.

15 is rejected under 35 U.S.C. 103 as being unpatentable over Franceschini, Matsuyama, and Malaya in view of Tch, The mostly complete chart of Neural Networks, explained, Towards Data Science, 2017 (hereafter referred to as Tch).
Regarding claim 15, Franceschini, Matsuyama, and Malaya teach all the limitations of claim 1. Franceschini further teaches performing deep learning processing by processing the behavior information of the storage device (Paragraph [0003] and [0007], as stated in the rejection to claim 1). Franceschini, Matsuyama, and Malaya do not explicitly teach wherein the deep learning algorithm 30PATENTis a learning method operated by a deep neural network, and the learning method operated by the deep neural network comprises: inputting the behavior information through an input layer; performing deep learning processing by processing the behavior information of the storage device through at least one intermediate processing layer, including: analyzing features of interested events, taking the analyzed features as parameters of the input layer, generating output parameters by an output layer through a back propagation algorithm, and updating weight values of nodes in the intermediate processing layers; and outputting processed output parameters through the output layer.
Tch teaches wherein the deep learning algorithm 30PATENTis a learning method operated by a deep neural network, and the learning method operated by the deep neural network comprises: inputting the behavior information through an input layer; performing deep learning processing by processing the behavior information through at least one intermediate processing layer, including: analyzing features of interested events, taking the analyzed features as parameters (pg. 1-2, shows a chart that has various neural network topologies several of which include input cells (input layer), hidden and recurrent cells (processing layer), and output cells (output layer). Pg. 4 has a description of the Feed forward neural network which has each of the three layers as well as a brief description of the flow of events. Pg. 6 describe the deep feed forward neural network, which is a more complex version of the feed forward, in a similar manner). Since both Franceschini/Matsuyama/Malaya and Tch teach the use of deep learning algorithms it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the algorithm of Franceschini, Matsuyama, and Malaya with that of Tch to obtain the predictable result of wherein the deep learning algorithm 30PATENTis a learning method operated by a deep neural network, and the learning method operated by the deep neural network comprises: inputting the behavior information through an input layer; performing deep learning processing by processing the behavior information of the storage device through at least one intermediate processing layer, including: analyzing features of interested events, taking the analyzed features as parameters of the input layer, generating output parameters by an output layer through a back propagation algorithm, and updating weight values of nodes in the intermediate processing layers; and outputting processed output parameters through the output layer.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Franceschini, Matsuyama, Malaya, and Chen as applied to claim 19 above, and further in view of Tch.
Regarding claim 20, claim 20 is the computer readable medium claim associated with claim 15. Since Franceschini, Matsuyama, Malaya, and Tch teach all the limitations of claim 15 and Franceschini, Matsuyama, Malaya, and Chen teach all the limitations of claim 19, they also teach all the limitations of claim 20; therefore the rejection to claim 15 also applies to claim 20.
	
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the applicant amended the claims with the limitation “wherein the data stream behavior comprises: a busy time for transferring data, and an idle time for suspending data transfer of a data bus of the host system, and a busy time and an idle time of a data bus of a storage element” to overcome the prior rejections set forth in the Non-Final Rejection mailed 9/3/2021. To address this, new reference Malaya has been incorporated into the rejection to teach the amended limitations.
The argument regarding the amended limitations to claim 11 and the independent claims 16-19 that address the error correction limitations are also considered moot as the claims were amended to include the entirety of the list. To address this new reference Chen has been incorporated into the rejection to teach the specified limitations.
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A PAPERNO whose telephone number is (571)272-8337. The examiner can normally be reached Mon-Fri 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/N.A.P./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132